5-11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Objections/Rejections
The objection to the disclosure is withdrawn due to Applicant’s amendment to the specification, filed on November 5, 2021.
The objection to claim 1 is withdrawn due to Applicant’s amendment filed on November 5, 2021.
The 35 U.S.C. 112(b) rejection of claims 1-16 is withdrawn due to Applicant’s amendment filed on November 5, 2021.
The 35 U.S.C. 103 rejections of claims 1-16 over Yu in view of Jeon, as evidenced by Um, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on November 5, 2021.




New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0113356) in view of Jeon (Espacenet English translation of KR 20160038831A), as evidenced by Um (US 2016/0245970).  
Regarding claim 1, Yu teaches a viewer-side polarizing plate (front polarizing plate 11 [00039]) for liquid crystal display devices (liquid crystal display (LCD) [0033]), comprising: a polarizer (21 [00039]), and a first protective film (protection layer 23 [0039]) formed on a light exit surface of the polarizer 21 (disposed on top of the polarizer 21 [0039], Fig. 2), wherein the first protective film 23 comprises a first primer layer (auxiliary adhesive layer 25b [0061]), a protective film matrix (thin film 24 [0041, 0061]), a second primer layer (auxiliary adhesive layer 25a [0061]) and a coating layer (26 [0041, 0061]) sequentially stacked on the polarizer 21 (Fig. 2), the protective film matrix 24 having an in-plane retardation (Re) of 500 nm ([0041], phase difference was measured using Axo metrics [0080]) which is conventionally represented by Equation 2 of Applicant, and measured at a wavelength of 550 nm, as evidenced by Um.
Um teaches that an in-plane retardation (Rin [0053]) is represented by Equation 1 ([0053]) which is the same as Equation 2 of Applicant when nx = nx of Applicant, ny = ny of Applicant and d = d of Applicant = thickness of the protective film matrix (nx is the highest one among in-plane refractive indexes of the optical film [0055], ny is the 
Yu is silent regarding a relation of the first protective film 23 which relates a refractive index of the coating layer 26 (nc) with a refractive index of the protective film matrix 24 (ns) with a refractive index of the second primer layer 25a (np2), and hence fails to teach that the first protective film 23 satisfied Relation 1 of Applicant.
However, Jeon teaches that in a polarizing plate for liquid crystal display devices (LCD, para 6 of page 14), a refractive index difference between a protective film matrix (acrylic film, last three paras of page 9, as a protective film, first para of page 5) and a primer layer (last three paras of page 9) is most desirably less than 0.03 (2nd last para of page 9) and hence is ideally zero, such that the refractive indexes of the protective film matrix and the primer layer are ideally the same, for the purpose of suppressing undesired rainbow phenomenon (2nd last para of page 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, with a refractive index of the protective film matrix (ns) that is the same as a refractive index of the second primer layer (np2), in order to suppress undesired rainbow phenomenon, as taught by Jeon.
Since the first primer layer 25a and the coating layer 26 are also components of the first protective film 23 of Yu, by extension, it would also have been obvious to one of ordinary skill in the art at the time, to have further provided the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, as modified by Jeon, with a refractive index of the coating layer (nc) that is the same as the refractive index of 
Accordingly, nc = ns = np2, such that the first protective film of Yu, as modified by Jeon, satisfies Relation 1 of Applicant, to better suppress the undesired rainbow phenomenon taught by Jeon.
Regarding claims 2-3, Yu teaches that the protective film matrix is a polyethylene terephthalate film matrix ([0042-0043]) which is a genus of a polyester film matrix.
Regarding claims 5-6, Jeon teaches that the primer layers can have a refractive index of about 1.55 (2nd last para of page 9) which is within the claimed range of greater than 1.5, for the purpose of suppressing undesired rainbow phenomenon, as described above.
Accordingly, each of the first primer layer and the second primer layer of the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, as modified by Jeon, can have a refractive index of greater than 1.5, for the purpose of suppressing undesired rainbow phenomenon, as described above.
Regarding claim 7, although Yu is silent regarding a thickness of each of the first and second primer layers, one that is within a range of 60 nm to 120 nm was already a common feature in the art at the time, as evidenced by Jeon.
Jeon teaches that the primer layers can have a thickness of 100 nm (2nd last para of page 11) which is within the claimed range of 60 nm to 120 nm.
Regarding claim 8, although Yu is silent regarding an overall haze value of the first protective film, it was already well-known in the art at the time, that an overall haze 
Um teaches that when a light transmittance of 90% or more is desired for a protective film of a polarizing plate ([0052]), an overall haze value of 0.6% or less ([0052]) which is within the claimed range of 1.5% or less, is more suitable ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, with an overall haze value that is within a range of 1.5% or less, in order to obtain the desired light transmittance of at least 90%, as evidenced by Um.
Regarding claim 9, Jeon teaches that the primer layers can have a refractive index of about 1.55 (2nd last para of page 9), for the purpose of suppressing undesired rainbow phenomenon, as described above.
 Accordingly, the refractive index of the second primer layer (ns) and hence the refractive index of the coating layer (nc) of the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, as modified by Jeon, can have a refractive index of about 1.55 which is within the claimed range of 1.52 to 1.60, for the purpose of suppressing undesired rainbow phenomenon, as described above.
Regarding claim 10, although Yu is silent regarding a thickness of the coating layer 26, a thickness value in a range of 1 to 20 µm was already a common feature in the art at the time, provided for the purpose of preventing occurrence of cracks while implementing sufficient functionality, as evidenced by Jeon.

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the coating layer of the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, with a thickness that is within a range of 1 to 20 µm, in order to prevent occurrence of cracks while implementing sufficient functionality, as evidenced by Jeon. 
Regarding claim 11, Yu teaches an optical compensation film (27 [0039]) formed on a light incidence surface of the polarizer 21 (Fig. 2), wherein the optical compensation film 27 is an acryl-based film, or a cellulose-based film, either of which commonly function as a protective film of a polarizing plate, as was already well-known in the art at the time, such that the optical compensation film 27 formed on a light incidence surface of the polarizer 21 functions as a second protective film.
Regarding claim 15, Yu teaches a liquid crystal display device (LCD [0033]) comprising a liquid crystal panel 10 and a polarizing plate 11 ([0033]) disposed at a viewer side of the liquid crystal panel 10 (disposed on the front side of the liquid crystal panel 10 [0036]), wherein the polarizing plate 11 is the viewer-side polarizing plate 11 for liquid crystal devices described above.

Allowable Subject Matter
Claims 4,12-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments regarding the prior art rejection of independent claim 1 have been fully considered but they are not persuasive.
Applicant argues that while Jeon teaches the difference in refractive index between a primer layer and an acrylic film to suppress a rainbow phenomenon, Jeon does not appear to teach or suggest any such relationship between the primer layer and a coating layer, nor that Applicant’s claimed Relation 1 including the refractive index of the coating layer in relation to that of the second primer layer and the protective film matrix would suppress a rainbow phenomenon.

    PNG
    media_image1.png
    300
    574
    media_image1.png
    Greyscale

Applicant is respectfully apprised that the first protective film 23 of Yu as the primary reference, consists of the first primer layer (auxiliary adhesive layer 25b [0061]), the protective film matrix (thin film 24 [0041, 0061]), the second primer layer (auxiliary 
Jeon as the secondary reference, teaches that in a polarizing plate for liquid crystal display devices (LCD, para 6 of page 14), a refractive index difference between a protective film matrix (acrylic film, last three paras of page 9, as a protective film, first para of page 5) and a primer layer (last three paras of page 9) is most desirably less than 0.03 (2nd last para of page 9) and hence is ideally zero, such that the refractive indexes of the protective film matrix and the primer layer are ideally the same, for the purpose of suppressing undesired rainbow phenomenon (2nd last para of page 9), such that it would have been obvious to one of ordinary skill in the art at the time, to have provided the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, with a refractive index of the protective film matrix (ns) that is the same as a refractive index of the second primer layer (np2), in order to suppress undesired rainbow phenomenon, as motivated by Jeon.
Since the first primer layer 25a and the coating layer 26 are also components of the first protective film 23 of Yu (Fig. 2), by extension, it would indeed also have been obvious to one of ordinary skill in the art at the time, to have further provided the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, as modified by Jeon, with a refractive index of the coating layer (nc) that is the same as the refractive index of the second primer layer (np2) that is the same as the refractive index of the protective film matrix (ns), in order to better suppress the undesired rainbow phenomenon taught by Jeon.

Applicant argues that while Yu teaches that the thin film 24 having an in-plane retardation of 500 to 3,000 nm, Jeon does not appear to disclose the acrylic film having an in-plane retardation being in a range overlapping with that of the thin film 24 of Yu, such that it would not have been obvious to have modified the refractive index difference.
Applicant is respectfully apprised that while Jeon is silent regarding an in-plane retardation of the acrylic film, since the first primer layer 25a and the coating layer 26 are also components of the first protective film 23 of Yu (Fig. 2), by extension, it would also have been obvious to one of ordinary skill in the art at the time, to have further provided the first protective film of the viewer-side polarizing plate for liquid crystal display devices of Yu, as modified by Jeon, with a refractive index of the coating layer (nc) that is the same as the refractive index of the second primer layer (np2) that is the same as the refractive index of the protective film matrix (ns), in order to better suppress the undesired rainbow phenomenon taught by Jeon.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782